       Case 1:20-cv-11501-RGS Document 33 Filed 12/08/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 20-11501-RGS

            JENNIFER ROOT BANNON, as the Special Personal
               Representative of the Estate of Justin Root,

                                       v.

              BOSTON POLICE OFFICERS DAVID GODIN,
              JOSEPH MCMENAMY, LEROY FERNANDES,
               COREY THOMAS and BRENDA FIGUEORA;
          MASSACHUSETTS STATE TROOPER PAUL CONNEELY;
             and THE CITY OF BOSTON, MASSACHUSETTS

                    MEMORANDUM AND ORDER ON
                   DEFENDANT’S MOTION TO DISMISS

                              December 8, 2020

STEARNS, D.J.

      Jennifer Root Bannon, as the Special Personal Representative of the

Estate of Justin Root, brings this action under 42 U.S.C. § 1983 based on a

February 7, 2020, police encounter that left Justin Root dead. Defendant

City of Boston (City) moves to dismiss the municipality liability count (Count

VII) asserted against it. For the following reasons, the court DENIES its

motion.

      Plaintiff bases her claim of municipality liability on the City’s alleged

failure to adequately train or supervise its police officers. Deficiencies in the

design and implementation of police training programs may give rise to
       Case 1:20-cv-11501-RGS Document 33 Filed 12/08/20 Page 2 of 5




municipal liability in those “limited circumstances” where the need for more

or different training is so obvious that “the failure to train amounts to

deliberate indifference to the rights of persons with whom the police come

into contact.” City of Canton v. Harris, 489 U.S. 378, 387, 388 (1989).

Because “adequately trained officers occasionally make mistakes; the fact

that they do says little about the training program or the legal basis for

holding the city liable.” Id. at 391. Consequently, a plaintiff must show that

a specific deficiency in a training program was the “moving force” that caused

the constitutional injury. Id. at 389, quoting Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 694 (1978), and Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981).

Moreover, with rare exception a plaintiff must show that a municipal

defendant had fair notice of the need for additional (or improved) police

training. “Without notice that a course of training is deficient in a particular

respect, decisionmakers can hardly be said to have deliberately chosen a

training program that will cause violations of constitutional rights.” Connick

v. Thompson, 563 U.S. 51, 62 (2011). Notice sufficient to demonstrate

deliberate indifference on the party of policy makers typically requires a

showing of a pattern of constitutional violations. See Bd. of Cty. Comm’rs of

Bryan Cty. v. Brown, 520 U.S. 397, 408-409 (1997).




                                       2
       Case 1:20-cv-11501-RGS Document 33 Filed 12/08/20 Page 3 of 5




      The City argues that plaintiff has failed to plead an actionable claim

because the Complaint neither identifies with specificity the deficiency in

training that led to Justin Root’s death nor sets out a pattern of

unconstitutional conduct by Boston officers that would have placed the City

on notice of a need for further training of its officers. The court agrees that

the Complaint, while rich in generalities, is rather thin on detail. However,

at this early stage of the litigation, to withstand a Rule 12(b)(6) attack, a

Complaint need not be replete with factual allegations; rather a plaintiff’s

burden is to set out “plausible grounds” for an entitlement to relief. See Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). While this standard

“requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action’s elements will not do,” id. at 555, here the

sparsity of the Complaint may be fairly attributed to the infancy of the

litigation and the plaintiff’s lack of access to the discovery tools that are

typically deployed to flesh out the factual underpinnings of a liability claim.

      That said, the court does not find the Complaint so devoid of factual

detail as to leave the City clueless about the nature of the plaintiff’s claims.

She identifies thirteen areas, albeit in general terms, in which she alleges that

the City allegedly failed to provide adequate training as well as several

specific policies which the City allegedly failed to enforce to insure officer


                                       3
          Case 1:20-cv-11501-RGS Document 33 Filed 12/08/20 Page 4 of 5




compliance with constitutional mandates. 1 She also alleges that the City

“knew or should have known that their police officers . . . might be in a

position to consider the use of deadly force on a suspect such as Mr. Root

that (a) did not pose any immediate danger to police officers or others, (b)

did not have a firearm, (c) was severely injured and covered in blood, and (d)

lying on the ground,” and thus that the purported inadequate training and

supervision “amount[ed] to deliberate indifference to clearly established

constitutional rights of others, including Mr. Root, to be free from the use of

excessive force and the deprivation of life without due process of law.” 2


      1 The City disputes the allegation that it failed to provide training in the
listed areas or that it failed to supervise compliance with its policies. At the
risk of repetition, on a motion to dismiss, the court must accept plaintiff’s
well-pled factual allegations as true and make all reasonable inferences in
plaintiff’s favor. It thus must treat plaintiff’s allegations of inadequate
training and supervision (which are facially plausible given other allegations
in the Complaint suggesting that five officers independently committed the
constitutional violations and failed to comply with police policies during the
encounter) as true at this stage in the proceedings.

      2  As “[t]he Supreme Court has left open the possibility that a failure-
to-train claim can succeed without showing a pattern of previous
constitutional violations . . . . where a violation of [a] federal right[] is a
highly predictable consequence of a failure to equip law enforcement officers
with specific tools to handle recurring situations,” see Young v. City of
Providence ex rel. Napolitano, 404 F.3d 4, 28 (1st Cir. 2005) (internal
quotation marks and citations omitted) (alterations in original), the court
declines to treat the absence of any allegation of a continuing pattern of
constitutional violations as dispositive on the issue of deliberate indifference
at this early juncture. See also City of Canton, 489 U.S. at 385. To the extent
the City instead means to challenge whether, even assuming a violation is
                                         4
       Case 1:20-cv-11501-RGS Document 33 Filed 12/08/20 Page 5 of 5




Compl. ¶¶ 132, 136; see also id. ¶ 139 (alleging that the “inadequacy of the

City of Boston’s policies and procedures, its compliance protocols, its

training, and its supervision were so obvious and likely or probable to result

in the violation of constitutional rights that the City of Boston’s policymakers

acted with deliberate indifference to the need to protect civilians”). These

allegations suffice, for present purposes, to withstand the motion to dismiss.

                                   ORDER

      For the foregoing reasons, the motion to dismiss is DENIED.



                                    SO ORDERED.

                                    /s/ Richard G. Stearns ____ _____
                                    UNITED STATES DISTRICT JUDGE




actionable without proof of a pattern, the specific violation alleged here
uniquely qualifies as “a highly predictable consequence of a failure to equip
law enforcement officers with specific tools to handle recurring situations,”
this is an issue that the court will assess when it has the benefit of a full
factual record.
                                      5
